Citation Nr: 0030178	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-27 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of abdominal 
surgery, claimed as a stomach infection, based on VA 
hospitalization from February 27, 1995 to March 4, 1995.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The appellant served on active duty from June 1964 to 
June 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1997 rating decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for a stomach infection, claimed to 
be the result of VA surgery.  

A videoconference hearing between the Board and the RO was 
held by the undersigned Acting Law Judge in June 1998.

This claim was remanded to the RO in August 1998 for further 
development.  


REMAND

The appellant and his representative contend, in essence, 
that the appellant has additional disability, now manifested 
as a painful and tender scar or as peritoneal adhesions, as a 
result of VA surgery to insert a suprapubic cystostomy tube.  

This claim was remanded to the RO in August 1998, for 
additional development, to include complete, original, 
clinical records of the appellant's hospitalization by VA in 
1995 and any consent forms he may have signed in connection 
with his surgery performed at that time.  Other development, 
such as additional examination by a VA urologist and copies 
of hospitalization reports provided, was done.  However, 
original clinical records and executed consent forms, 
extremely important to this claim, were not obtained.  It is 
not apparent after a thorough review of the record, that the 
RO made an attempt to obtain these records.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Court or the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  It was also held that when the remand orders 
are not complied with, the Board errs in failing to ensure 
compliance.  Since the RO did not comply with the remand 
order, there must be an additional attempt to obtain the 
appellant's complete clinical records and any signed consent 
forms in connection with his 1995 surgery.  

Furthermore, the aforementioned records are VA records and 
the Court has held that VA has constructive knowledge of VA 
records.  Therefore, in this claim, it is necessary to obtain 
the aforementioned medical records prior to a final decision 
in this case.  See Dunn v. West, 11 Vet. App. 462 (1998); see 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  Complete, original clinical records 
of the veteran's hospitalization by VA 
from February 27, 1995 to March 4, 1995, 
should be obtained.  These should be the 
complete clinical records of this 
surgical procedure, and not hospitalized 
summaries.  Additionally, all forms 
signed by the veteran consenting to the 
surgery should be obtained and associated 
with the claims folder.  

2.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

3.  The RO should review the veteran's 
claim to determine whether his claim may 
be granted.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, to include a detailed analysis of 
the reasons for the RO's determination, 
and afforded the appropriate period of 
time in which to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this REMAND is to obtain clarifying information.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. JIVENS-McRAE
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



